Citation Nr: 0409477	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  98-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include cataracts.

2.  Entitlement to service connection for a left eye 
disorder, to include cataracts.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the veteran entitlement to service 
connection for a bilateral eye disorder.

This case was previously before the Board and, in January 
2001, it was remanded to the RO for further development.  For 
reasons that will be reflected below the case is again being 
remanded. 


REMAND

The veteran is seeking service connection for a bilateral eye 
disorder, which he maintains is attributable to ocular injury 
stemming from chemical exposure in service.  He has been 
noted on his most recent VA examination in August 2001 to be 
status post cataract extraction with secondary intraocular 
lens implantation.

On the August 2001 examination, the veteran reported to his 
examiner that he has had no significant ocular trauma but 
that he had been exposed to some irritating materials while 
working around open hatches during the unloading process 
while in Vietnam.  Following his examination of the veteran 
the VA examiner opined that the veteran's bilateral cataracts 
developed while the veteran was on active duty.  The examiner 
indicated that specific private medical records were not on 
file.

Subsequent to this examination additional medical records 
have been associated with the veteran's claims file to 
include the veteran's service medical records and records of 
evaluation and treatment rendered to the veteran referable to 
his eye complaints by private physicians beginning in 1973.  
It is, thus, unclear to the Board to what extent service 
medical records were available to the veteran's examiner in 
August 2003 although it is noted he indicated that records of 
the veteran's active duty were available to him at the time.  
Nevertheless the Board believes that in light of the 
additional clinical records received subsequent to the August 
2003 examination a further review of the clinical data in 
it's entirety, to include the complete service medical 
record, by the veteran's most recent examiner is warranted. 

Further, after having carefully reviewed the record, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002) have not been satisfied with 
respect to the issue on appeal.  Specifically, the VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  There is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Thereafter the RO should forward the 
veteran's complete claims file to the VA 
contract physician who examined the 
veteran in August 2001, if available, 
(otherwise to another VA physician) for 
further review.  Request the examiner to 
again review the claims file to include 
the additional service and private 
medical records received subsequent to 
August 2001.  Following this review, in 
an addendum, the physician should 
indicate whether any change is warranted 
in the August 2001 opinion.  The question 
to be answered is whether it is at least 
as likely as not  (i.e. probability of 50 
percent) that disorders eyes, to include 
the cataracts, began in service or are 
otherwise related to service or any 
incident therein1.  The physician should 
offer a complete rationale for any 
opinion rendered.  

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




